 

Exhibit 10.1

 



Execution Copy

 

EQUITY LINE PURCHASE AGREEMENT

 

THIS EQUITY LINE PURCHASE AGREEMENT (the “Agreement”), is entered into as of May
13, 2019 (the “Execution Date”), by and between BTCS Inc., a Nevada corporation
(the “Company”), and Cavalry Fund I LP, a Delaware limited partnership (the
“Investor”).

 

RECITALS

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
Ten Million Dollars ($10,000,000) (the “Aggregate Put Amount”) of the Company’s
Common Stock (as defined below);

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

AGREEMENT

 

1. PURCHASE AND SALE OF COMMON STOCK.

 

(a) Commitment Period and Obligation to Purchase. Upon the satisfaction of the
conditions set forth in Sections 6 and 7 (the date such conditions are first
satisfied, the “Effective Date”) and as long as the conditions set forth in
Section 7 remain satisfied, the Company shall have the right, but not the
obligation, from time to time for a period of up to 36 months from the Effective
Date (the “Commitment Period”), to direct the Investor to purchase shares (“Put
Shares”) of the Company’s common stock $0.001 par value, (“Common Stock”) up to
the Aggregate Put Amount pursuant to the terms set forth herein. The purchase
process shall be initiated by the company’s delivery during the applicable Put
Period of a written notice to the Investor, substantially in the form of Exhibit
A hereto (a “Put Notice”), setting forth the amount of Put Shares (as defined
below) which the Company intends to require the Investor to purchase pursuant to
the terms of this Agreement.

 

(b) Intraday Puts. Subject to the limitations in this Section 1 and Section 7,
the Company may, in its sole discretion, deliver a Put Notice during the
Intraday Put Period to direct the Investor to purchase Put Shares (each such
purchase an “Intraday Put”), at the Intraday Purchase Price in an amount up to
the Intraday Put Share Limit. The Company may make multiple Intraday Puts during
the Intraday Put Period, provided that (A) the Put Shares and the Pro-Rata
Commitment Shares (as defined below) for each Intraday Put previously made by
the Company have been successfully Delivered to the Investor as DWAC Shares and
(B) the aggregate amount of Put Shares the Company directs the Investor to
purchase in Intraday Puts on the applicable Put Date does not exceed the
Intraday Put Share Limit.

 

(c) Aftermarket Puts. Subject to the limitations in this Section 1 and Section
7, the Company may, in its sole discretion, deliver a Put Notice during the
Aftermarket Put Period to direct the Investor to purchase Put Shares (each such
purchase an “Aftermarket Put”), at the Aftermarket Purchase Price in an amount
up to the Aftermarket Put Share Limit. The Company may make multiple Aftermarket
Puts during the Aftermarket Put Period, provided that (A) the Put Shares and the
Pro-Rata Commitment Shares (as defined below) for each Put previously made by
the Company have been Delivered to the Investor and (B) the aggregate amount of
Put Shares the Company directs the Investor to purchase in Aftermarket Puts on
the applicable Put Date does not exceed the Aftermarket Put Share Limit.

 

  

 

 

(d) Agreement to Increase Put Volume. Upon mutual agreement of the Investor and
the Company and subject to written confirmation by the Investor that such
agreement will not result in violation of the provisions of Subsection 1(e), the
Company may increase the Intraday Put Share Limit or the Aftermarket Put Share
Limit, as applicable, for any Put to include an amount equal to Two Million
Dollars ($2,000,000) in Put Shares at the applicable Purchase Price, in each
case in addition to the applicable Intraday Put Share Limit or Aftermarket Put
Share Limit.

 

(e) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 4.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly confirm in writing to the Investor the
number of shares of Common Stock then outstanding. The Investor’s written
certification to the Company of the applicability of the Beneficial Ownership
Limitation, and the resulting effect thereof hereunder at any time, shall be
conclusive with respect to the applicability thereof and such result absent
manifest error.

 

(f) Excess Shares. If the Company delivers a Put Notice for an amount of Put
Shares exceeding the limitations set forth in this Section 1, such Put Notice
shall be void ab initio to the extent of the amount by which the number of Put
Shares set forth in such Put Notice exceeds the limitations set forth in this
Section 1 (“Excess Shares”), and the Investor shall have no obligation to
purchase any Excess Shares. If any Excess Shares shall have been Delivered to
the Investor, the Investor shall take all such action necessary as reject or
return all such Excess Shares to the Transfer Agent for cancellation.
Additionally, the Investor and the Company shall cause the Escrow Agent (as
defined in the Escrow Agreement) to deduct the portion of Purchase Price in any
Put Notice related to any Excess Shares and any Clearing Costs related to the
return of such Excess Shares prior to each Closing.

 

(g) Commitment Shares.

 

(i) Execution Commitment Shares. In consideration for the Investor’s execution
and delivery of this Agreement, the Company shall cause the Transfer Agent to
issue 333,334 shares of Common Stock (the “Execution Commitment Shares”)
directly to the Investor on the Execution Date, which shall be fully earned as
of the Execution Date, whether or not the Effective Date shall occur or any Put
Shares are purchased by the Investor under this Agreement and irrespective of
any termination of this Agreement.

 

(ii) Pro-Rata Commitment Shares. In connection with each Put, the Company shall
issue to the Investor a number of shares of Common Stock (the “Pro-Rata
Commitment Shares”, together with the Execution Commitment Shares, the
“Commitment Shares” and together with the Execution Commitment Shares and the
Put Shares, the “Shares”) equal to the product of (x) the Pro-Rata Commitment
Share Amount and (y) the Pro-Rata Commitment Share Multiplier. The Pro-Rata
Commitment Shares shall be Delivered to the Investor simultaneously with the Put
Shares in connection with the applicable Put as DWAC Shares. In no event shall
the amount of the Pro-Rata Commitment Shares to be issued under this Agreement
exceed Pro-Rata Commitment Share Amount, provided that the Pro-Rata Commitment
Share Amount shall be adjusted for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction that occurs on or
after the date of this Agreement.

 

(h) Closings. The Closing of a Put shall occur within one (1) Trading Day
following the Put Date of such Put, whereby upon confirmation that the Shares
associated with such Put have been Delivered, the Escrow Agent shall deliver or
assign the Purchase Price calculated pursuant to the terms of this Agreement by
wire transfer of immediately available funds to an account designated by the
Company (each, a “Closing”). In addition, on or prior to such Closing, each of
the Company and the Investor shall deliver to each other, and to the Escrow
Agent and the Transfer Agent, all documents, instruments and writings required
to be delivered or reasonably requested by either of them pursuant to this
Agreement in order to implement and effect the transactions contemplated herein.
This Subsection 1(h) shall be subject in all respects to compliance with the
terms of the Escrow Agreement by all parties thereto.

 

 2 

 

 



(i) Stock Splits and Similar Transactions. All share and dollar amounts
contained in this Section 1 shall be adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction
that occurs on or after the date of this Agreement.

 

2. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants as of the Execution Date that:

 

(a) Organization; Authority. The Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents to which
it is a party and otherwise to carry out its obligations hereunder and
thereunder.

 

(b) No Public Sale or Distribution. The Investor is (i) acquiring the Shares for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, the Investor does not agree to hold any of the Shares
for any minimum or other specific term and reserves the right to dispose of the
Shares at any time in accordance with or pursuant to a registration statement or
an exemption under the 1933 Act. The Investor is acquiring the Shares hereunder
in the ordinary course of its business. The Investor does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.

 

(c) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D promulgated by the SEC under the
1933 Act (“Regulation D”).

 

(d) Reliance on Exemptions. The Investor understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Shares.

 

(e) Information. The Investor and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Shares that have been
requested by the Investor in writing. The Investor and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by the Investor
or its advisors, if any, or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained herein. The Investor understands that its investment in the Shares
involves a high degree of risk. The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Shares.

 

 3 

 

 

(f) No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

 

(g) Transfer or Resale. The Investor understands that: and the Shares may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered under, or (B) sold, assigned or transferred pursuant to an exemption
therefrom.

 

(h) Legends.

 

(i) The Investor understands that the certificates or other instruments
representing the Shares, until such time as the resale of the Shares has been
registered under the 1933 Act, the stock certificates Shares, except as set
forth below, shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

At any time after the Execution Date, the legend set forth above shall be
removed and the Company shall issue a certificate without such legend to the
holder of the Shares upon which it is stamped or, if available, issue to such
holder by electronic delivery at the applicable balance account at The
Depository Trust Company (“DTC”), if (i) such Shares are registered for resale
under the 1933 Act, (ii) in connection with a sale, assignment or other transfer
(other than pursuant to Rule 144), such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Shares may be made without registration
under the applicable requirements of the 1933 Act, or (iii) the Shares can be
sold, assigned or transferred pursuant to Rule 144 or Rule 144A. The Company
shall be responsible for the issuance fees of its transfer agent, its legal
counsel (with respect to legal opinions from its counsel covering the Investor
in any such opinion upon any sale pursuant to Rule 144) and all DTC fees
associated with such issuance.

 

(i) Validity; Enforcement. This Agreement and the other Transaction Documents to
which the Investor is a party have been duly and validly authorized, executed
and delivered on behalf of the Investor and shall constitute the legal, valid
and binding obligations of the Investor enforceable against the Investor in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(j) No Conflicts. The execution, delivery and performance by the Investor of the
Transaction Documents t and the consummation by the Investor of the transactions
contemplated thereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Investor, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
ability of the Investor to perform its obligations hereunder.

 

 4 

 

 

(k) No Bad Actor Disqualification Event. The Investor represents, after
reasonable inquiry, that none of the “Bad Actor” disqualifying events described
in Rule 506(d)(l)(i) to (viii) under the 1933 Act (a “Disqualification Event”)
is applicable to the Investor or any of its Rule 506(d) Related Parties (if
any), except a Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or
(d)(3) applies.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that, as of the Execution
Date and as of the Effective Date:

 

(a) Organization and Qualification. Each of the Company and its “Subsidiaries”
(which for purposes of this Agreement means any joint venture or any entity in
which the Company, directly or indirectly, owns more than 10% of the capital
stock or holds an equivalent equity or similar interest) are entities duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, any adverse event that does
not have a long-term effect on the Company is not a Material Adverse Effect. For
purposes of this subsection, “long-term effect” means an effect lasting more
than twelve (12) months. The Company has no Subsidiaries, except as set forth on
Schedule 3(a).

 

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
the Transaction Documents and to issue the Shares in accordance with the terms
hereof and thereof. The execution and delivery of the Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the reservation for issuance
and issuance of the Shares, have been duly authorized by the Company’s Board of
Directors and any other filings as may be required by any state securities
agencies no further filing, consent, or authorization is required by the
Company, its board of directors or its stockholders. The Transaction Documents
have been duly executed and delivered by the Company, and constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(c) Issuance of Securities. The issuance of the Shares has been duly authorized
and upon issuance in accordance with the terms of this Agreement shall be
validly issued and free from all taxes, liens and charges with respect to the
issue thereof. Upon issuance, the Shares will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. Assuming the accuracy of each
of the representations and warranties set forth in Section 2 of this Agreement,
the offer and issuance by the Company of the Shares is exempt from registration
under the 1933 Act.

 

 5 

 

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Shares) will not (i) result in a violation of any articles of incorporation,
any certificate of formation, any certificate of designations or other
constituent documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or the bylaws of the Company or
any of its Subsidiaries or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state laws and regulations) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected.

 

(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any government, court, regulatory, self-regulatory,
administrative agency or commission or other governmental agency, authority or
instrumentality, domestic or foreign, of competent jurisdiction (a “Governmental
Authority”) or any other Person in order for it to execute, deliver or perform
any of its obligations under or contemplated by the Transaction Documents, in
each case in accordance with the terms hereof or thereof, except for (i) the
filing of a Form D pursuant to Regulation D and (ii) the filings required by
applicable state “blue sky” securities laws, rules and regulations. The Company
and its Subsidiaries are unaware of any facts or circumstances that might
prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence.

 

(f) Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that the Investor is not (i) an
officer or director of the Company or any of its Subsidiaries, or (ii) an
“affiliate” (as defined in Rule 144) of the Company or any of its Subsidiaries.
The Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company or any of its Subsidiaries (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by the Investor or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to the
Investor’s purchase of the Shares. The Company further represents to the
Investor that the Company’s decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives.

 

(g) No General Solicitation; Placement Agent. Neither the Company, nor any of
its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the Shares.
Neither the Company nor any of its Subsidiaries has engaged any placement agent
or other agent in connection with the sale of the Shares. In the event that a
broker-dealer or other agent or advisory is engaged by the Company subsequent to
the initial Closing, the Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by the Investor or its investment advisor) relating to
or arising out of the transactions contemplated hereby in connection with the
sale of the Shares. The Company shall pay, and hold the Investor harmless
against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim.

 

 6 

 

 

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Shares under the 1933 Act, whether through integration with prior offerings or
otherwise, or caused this offering of the Shares to require approval of
stockholders of the Company for purposes of any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated, but excluding stockholder consents required to
authorize and issue the Shares or waive any anti-dilution provisions in
connection therewith. None of the Company, its Subsidiaries, their affiliates
and any Person acting on their behalf will take any action or steps referred to
in the preceding sentence that would require registration of any of the Shares
under the 1933 Act or cause the offering of the Shares to be integrated with
other offerings for purposes of any such applicable stockholder approval
provisions.

 

(i) SEC Documents; Disclosure. Except as set forth on Schedule 3(i), the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by the Company under the 1933 Act and the 1934 Act, including
pursuant to Section 13(a) or 15(d) thereof, for the one (1) year preceding the
Execution Date (or such shorter period as the Company was required by law or
regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1933 Act and the 1934 Act, as applicable, and other federal laws, rules
and regulations applicable to such SEC Documents, and none of the SEC Documents
when filed contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Except as disclosed on Schedule 3(i), the financial statements
of the Company included in the SEC Documents comply as to form and substance in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC or other applicable rules and regulations with
respect thereto. Except as disclosed on Schedule 3(i), such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved (except (a) as may be otherwise indicated in such financial
statements or the notes thereto or (b) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments). There is no
transaction, arrangement, or other relationship between the Company and an
unconsolidated or other off balance sheet entity that is not disclosed by the
Company in its financial statements or otherwise that would be reasonably likely
to have a Material Adverse Effect. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Investor or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information. The
Company understands and confirms that the Investor will rely on the foregoing
representation in effecting transactions in securities of the Company.

 

(j) Application of Takeover Protections; Registration Rights. The Company and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation, (as defined in
Section 3(r)) any certificates of designations or the laws of the jurisdiction
of its formation or incorporation which is or could become applicable to the
Investor as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Shares and the
Investor’s ownership of the Shares. The Company and its board of directors have
taken all necessary actions, if any, in order to render inapplicable any
stockholder rights plan or similar arrangement if any relating to accumulations
of beneficial ownership of Common Stock or a change in control of the Company.
Except as set forth on Schedule 3(j), no Person (other than the Investor) has
any right to cause the Company to effect the registration under the 1933 Act of
any securities of the Company or any Subsidiary.

 

 7 

 

 

(k) Material Liabilities; Financial Statements. Except as set forth on Schedule
3(k), the Company has no liabilities or obligations, absolute or contingent
(individually or in the aggregate), except (i) liabilities and obligations
incurred after December 31, 2018 in the ordinary course of business that are not
material and (ii) obligations under contracts made in the ordinary course of
business that would not be required to be reflected in financial statements
prepared in accordance with generally accepted accounting principles as applied
in the United States, consistently applied for the periods covered thereby
(“GAAP”). The financial statements of the Company delivered to the Investor on
or prior to the Execution Date are a correct and complete copy of the audited
financial statements (including, in each case, any related notes thereto) of the
Company and its Subsidiaries, on a consolidated basis, for the fiscal years
ended December 31, 2018 and 2017, which have been filed with the SEC (the
“Financial Statements”), and such statements fairly present in all material
respects the financial position of the Company and its Subsidiaries, on a
consolidated basis, at the respective dates thereof and the results of its
operations and cash flows for the periods indicated. The Financial Statements do
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except as disclosed on Schedule 3(k).

 

(l) Absence of Certain Changes. Since December 31, 2018, there has been no
material adverse change and no material adverse development in the business,
assets, properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries. Without limiting the
generality of the foregoing, neither the Company nor any of its Subsidiaries
has:

 

(i) declared, set aside or paid any dividend or other distribution with respect
to any shares of capital stock of the Company or any of its Subsidiaries or any
direct or indirect redemption, purchase or other acquisition of any such shares;

 

(ii) sold, assigned, pledged, encumbered, transferred or other disposed of any
tangible asset of the Company or any of its Subsidiaries (other than sales or
the licensing of its products to customers in the ordinary course of business
consistent with past practice), or sold, assigned, pledged, encumbered,
transferred or other disposed of any Intellectual Property (other than licensing
of products of the Company or its Subsidiaries in the ordinary course of
business and on a non-exclusive basis);

 

(iii) entered into any licensing or other agreement with regard to the
acquisition or disposition of any Intellectual Property (as hereinafter defined)
other than licenses in the ordinary course of business consistent with past
practice or any amendment or consent with respect to any licensing agreement
filed or required to be filed with respect to any Governmental Authority;

 

(iv) made capital expenditures, individually or in the aggregate, in excess of
$100,000;

 

 8 

 

 

(v) incurred any Lien on any property of the Company or any of its Subsidiaries
except for Liens in existence on the Execution Date that are described on
Schedules 3(m) or 3(s);

 

(vi) made any payment, discharge, satisfaction or settlement of any suit,
action, claim, arbitration, proceeding or obligation of the Company or any of
its Subsidiaries, except in the ordinary course of business and consistent with
past practice;

 

(vii) [intentionally omitted];

 

(viii) incurred any material loss, destruction or damage to any property of the
Company or any Subsidiary, whether or not insured;

 

(ix) suffered any acceleration or prepayment of any Indebtedness (as defined
below) for borrowed money or the refunding of any such Indebtedness;

 

(x) incurred any labor trouble involving the Company or any Subsidiary or any
material change in their personnel or the terms and conditions of employment;

 

(xi) granted any waiver of any valuable right, whether by contract or otherwise;

 

(xii) made any loan or extension of credit to any officer or employee of the
Company;

 

(xiii) incurred any change in the independent public accountants of the Company
or its Subsidiaries or any material change in the accounting methods or
accounting practices followed by the Company or its Subsidiaries, as applicable,
or any material change in depreciation or amortization policies or rates;

 

(xiv) suffered any resignation or termination of any officer, key employee or
group of employees of the Company or any of its Subsidiaries;

 

(xv) made any change in any compensation arrangement or agreement with any
employee, officer, director or stockholder that would result in the aggregate
compensation to such Person in such year to exceed $150,000, except as disclosed
on Schedule 3(l)(xv);

 

(xvi) except as disclosed in the Company’s SEC filings, made any material
increase in the compensation of employees of the Company or its Subsidiaries
(including any increase pursuant to any written bonus, pension, profit sharing
or other benefit or compensation plan, policy or arrangement or commitment), or
any increase in any such compensation or bonus payable to any officer,
stockholder, director, consultant or agent of the Company or any of its
Subsidiaries having an annual salary or remuneration in excess of $100,000;

 

(xvii) sustained any revaluation of any of their respective assets, including,
without limitation, writing down the value of capitalized inventory or writing
off notes or accounts receivable or any sale of assets other than in the
ordinary course of business;

 

 9 

 

 

(xviii) made any acquisition or disposition of any material assets (or any
contract or arrangement therefor), or any other material transaction by the
Company or any Subsidiary otherwise than for fair value in the ordinary course
of business;

 

(xix) written-down the value of any asset of the Company or its Subsidiaries or
written-off as uncollectible of any accounts or notes receivable or any portion
thereof except in the ordinary course of business and in a magnitude consistent
with historical practice;

 

(xx) cancelled any debts or claims or any material amendment, termination or
waiver of any rights of the Company or its Subsidiaries; or

 

(xxi) any agreement, whether in writing or otherwise, to take any of the actions
specified in the foregoing items (i) through (xxi).

 

Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so.

 

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. Except as
set forth in Schedule 3(m) hereto, the Company and its Subsidiaries have no
liabilities or obligations of any nature (whether accrued, absolute, contingent,
unasserted or otherwise and whether due or to become due) other than those
liabilities or obligations that are disclosed in the Company’s SEC filings and
Financial Statements or which do not exceed, individually in excess of $30,000
and in the aggregate in excess of $100,000. The reserves, if any, established by
the Company or the lack of reserves, if applicable, are reasonable based upon
facts and circumstances known by the Company on the Execution Date and there are
no loss contingencies that are required to be accrued by the Statement of
Financial Accounting Standard No. 5 of the Financial Accounting Standards Board
which are not provided for in the Financial Statements. Schedule 3(m) also sets
forth those liabilities and obligations of the Company that shall be satisfied
with the proceeds of the transaction contemplated by this Agreement.

 

(n) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation, the Certificate of Designations, any other certificate of
designation, preferences or rights of any other outstanding series of preferred
stock of the Company or the Bylaws (as defined in Section 3(r)) or their
organizational charter or articles of incorporation or bylaws, respectively.
Neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation (each a “Legal
Requirement”) applicable to the Company or any of its Subsidiaries, and neither
the Company nor any of its Subsidiaries will conduct its business in violation
of any of the foregoing, except for possible violations which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit. There is no agreement, commitment, judgment, injunction, order or decree
binding upon the Company or any of its Subsidiaries or to which the Company or
any of its Subsidiaries is a party which has or could reasonably be expected to
have the effect of prohibiting or materially impairing any business practice of
the Company or any of its Subsidiaries, any acquisition of property by the
Company or any of its Subsidiaries or the conduct of business by the Company or
any of its Subsidiaries as currently conducted other than such effects,
individually or in the aggregate, which have not had and could not reasonably be
expected to have a Material Adverse Effect on the Company or any of its
Subsidiaries.

 

 10 

 

 

(o) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

(p) Management. During the past five year period, no current or former officer
or director or, to the knowledge of the Company, stockholder of the Company or
any of its Subsidiaries has been the subject of:

 

(i) a petition under bankruptcy laws or any other insolvency or moratorium law
or has a receiver, fiscal agent or similar officer been appointed by a court for
such Person, or any partnership in which such person was a general partner at or
within two years before the time of such filing, or any corporation or business
association of which such person was an executive officer at or within two years
before the time of such filing;

 

(ii) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

 

(iii) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

 

(1) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(2) Engaging in any type of business practice; or

 

(3) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

 

(iv) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than 60 days the right of any such person to engage in any activity described in
the preceding sub paragraph, or to be associated with persons engaged in any
such activity;

 

(v) a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

 

 11 

 

 

(vi) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.

 

(q) Transactions With Affiliates. Except as set forth on Schedule 3(q), no
current employee, director, officer or, to the knowledge of the Company, any
former employee, director or officer, any stockholder of the Company or its
Subsidiaries, affiliate of any thereof who occupied such role during the past 12
months, (i) a party to any transaction with the Company or its Subsidiaries
(including any contract, agreement or other arrangement providing for the
furnishing of services by, or rental of real or personal property from, or
otherwise requiring payments to, any such director, officer or stockholder or
such associate or affiliate or relative) or (ii) the direct or indirect owner of
an interest in any corporation, firm, association or business organization which
is a competitor, supplier or customer of the Company or its Subsidiaries (except
for a passive investment (direct or indirect) in less than 5% of the common
stock of a company whose securities are publicly traded on or quoted), nor does
any such Person receive income from any source other than the Company or its
Subsidiaries which relates to the business of the Company or its Subsidiaries or
should properly accrue to the Company or its Subsidiaries. Except as set forth
on Schedule 3(q) and as disclosed in the Company’s SEC filings, no employee,
officer, stockholder or director of the Company or any of its Subsidiaries or
member of his or her immediate family is indebted to the Company or its
Subsidiaries, as the case may be, nor is the Company or any of its Subsidiaries
indebted (or committed to make loans or extend or guarantee credit) to any of
them, other than (i) for payment of salary for services rendered, (ii)
reimbursement for reasonable expenses incurred on behalf of the Company, and
(iii) for other standard employee benefits made generally available to all
employees or executives (including stock option agreements outstanding under any
stock option plan approved by the board of directors of the Company).

 

(r) Equity Capitalization. As of the Execution Date, the authorized capital
stock of the Company consists of 13,257,625 shares of Common Stock. The
capitalization of the Company is set forth on Schedule 3(r)(A) attached hereto
All of such outstanding shares have been, or upon issuance will be, validly
issued and are fully paid and nonassessable. Except as disclosed in Schedule
3(r)(B): (i) none of the Company’s capital stock is subject to preemptive rights
or any other similar rights or any liens or encumbrances suffered or permitted
by the Company; (ii) there are no outstanding options, scrip, rights to
subscribe to, or calls, exercisable or exchangeable for, any capital stock of
the Company or any of its Subsidiaries; (iii) there are no outstanding, credit
agreements, credit facilities evidencing Indebtedness of the Company or any of
its Subsidiaries or by which the Company or any of its Subsidiaries is or may
become bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act; (vi) there are
no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares; (viii) the Company has not issued any stock appreciation
rights or “phantom stock” or any similar rights; and (ix) the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
Financial Statements in accordance with GAAP but not so disclosed in the
Financial Statements. The Company has furnished to the Investor true, correct
and complete copies of the Company’s Articles of Incorporation, as amended and
as in effect on the date hereof (the “Articles of Incorporation”), and the
Company’s Bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto.

 

 12 

 

 

(s) Indebtedness and Other Contracts. Except as disclosed in the Company’s
Financial Statements and SEC filings or on Schedule 3(s), neither the Company
nor any of its Subsidiaries (i) has any outstanding Indebtedness, (ii) is a
party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument could reasonably be expected to result in a Material Adverse Effect,
(iii) is in violation of any term of or in default under any contract, agreement
or instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
Schedule 3(s) provides a description of the material terms of any such
outstanding Indebtedness.

 

(t) Absence of Litigation. There is no action, suit, arbitration or other legal,
administrative or other governmental investigation, inquiry or proceeding
(whether federal, state, local or foreign) pending or, to the best of the
Company’s knowledge, threatened against or affecting the Company or any of its
Subsidiaries or any of their respective properties, assets, capital stock or
businesses or any of the Company’s or any of its Subsidiaries’ officers or
directors. After reasonable inquiry of its employees, the Company is not aware
of any fact which might result in or form the basis for any such action, suit,
arbitration, investigation, inquiry or other proceeding. Neither the Company nor
any of its Subsidiaries is subject to any order, writ, judgment, injunction,
decree, determination or award of any Governmental Authority.

 

(u) Employee Matters; Benefit Plans.

 

(i) The employment of each officer and employee of the Company is terminable at
the will of the Company, except as disclosed on Schedule 3(u). The Company and
its Subsidiaries have complied in all material respects with all applicable laws
relating to wages, hours, equal opportunity, collective bargaining, workers’
compensation insurance and the payment of social security and other taxes.
Except as provided on Schedule 3(u), the Company is not aware that any officer,
key employee or group of employees intends to terminate his, her or their
employment with the Company or its Subsidiaries, as the case may be, nor does
the Company have a present intention, or know of a present intention of its
Subsidiaries, to terminate the employment of any officer, key employee or group
of employees. There are no pending or, to the knowledge of the Company,
threatened employment discrimination charges or complaints against or involving
the Company or its Subsidiaries before any federal, state, or local board,
department, commission or agency, or unfair labor practice charges or
complaints, disputes or grievances affecting the Company or its Subsidiaries.

 

(ii) Since the Company’s inception, to the knowledge of the Company neither the
Company nor its Subsidiaries has experienced any labor disputes, union
organization attempts or work stoppage due to labor disagreements. There are no
unfair labor practice charges or complaints against the Company or its
Subsidiaries pending, or to the knowledge of the Company, threatened before the
National Labor Relations Board or any comparable state agency or authority.
There are no written or oral contracts, commitments, agreements, understandings
or other arrangements with any labor organization, nor work rules or practices
agreed to with any labor organization or employee association, applicable to
employees of the Company or any of its Subsidiaries, nor is the Company or its
Subsidiaries a party to, or bound by, any collective bargaining or similar
agreement; there is not, and since the Company’s inception there has not been,
any representation of the employees of the Company or its Subsidiaries by any
labor organization and, to the knowledge of the Company, there are no union
organizing activities among the employees of the Company or its Subsidiaries,
and to the knowledge of the Company, no question concerning representation has
been raised or is threatened respecting the employees of the Company or its
Subsidiaries.

 

 13 

 

 

(iii) Schedule 3(u)(iii) contains a true, correct and complete list of each
pension, retirement, savings, deferred compensation and profit-sharing plan and
each stock option, stock appreciation, stock purchase, performance share, bonus
or other incentive plan, severance plan, health, group insurance or other
welfare plan, or other similar plan (whether written or otherwise) and any
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), under which the
Company has any current or future obligation or liability (including any
potential, contingent or secondary liability under Title IV of ERISA) or under
which any employee or former employee (or beneficiary of any employee or former
employee) of the Company has or may have any current or future right to benefits
(the term “plan” shall include any contract, agreement (including an employment
or independent contractor agreement), policy or understanding, each such plan
being hereinafter referred to in this Agreement individually as a “Benefit
Plan”). The Company has delivered to the Investor true, correct and complete
copies of (i) each material Benefit Plan, including any amendments thereto, (ii)
the summary plan description, if any, for each Benefit Plan, including any
summaries of material modifications made since the most recent summary plan
description, (iii) the latest annual report which has been filed with the
Internal Revenue Service (the “IRS”) for each Benefit Plan required to file an
annual report, and (iv) the most recent IRS determination letter for each
Benefit Plan that is a pension plan (as defined in ERISA) intended to be
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended
(the “Code”). Each Benefit Plan intended to be tax qualified under Sections
401(a) and 501(a) of the Code is and has been determined by the IRS to be tax
qualified under Sections 401(a) and 501(a) of the Code and, since such
determination, no amendment to or failure to amend any such Benefit Plan and no
other event or circumstance has occurred that could reasonably be expected to
adversely affect its tax qualified status.

 

(iv) There are no actions, claims, audits, lawsuits or arbitrations pending, or,
to the knowledge of the Company, threatened, with respect to any Benefit Plan or
the assets of any Benefit Plan. Each Benefit Plan has been administered in all
material respects in accordance with its terms and with all applicable Legal
Requirements (including, without limitation, the Code and ERISA).

 

(v) Except as set forth on Schedule 3(u)(v), the consummation of the
transactions contemplated by this Agreement will not (1) entitle any employee or
independent contractor of the Company or its Subsidiaries to severance pay or
termination benefits, (2) accelerate the time of payment or vesting, or increase
the amount of compensation due to any current or former employee or independent
contractor of the Company or its Subsidiaries, (3) obligate the Company or any
of its affiliates to pay or otherwise be liable for any compensation, vacation
days, pension contribution or other benefits to any current or former employee,
consultant, agent or independent contractor of the Company or its Subsidiaries
for periods before each Closing, (4) require assets to be set aside or other
forms of security to be provided with respect to any liability under a Benefit
Plan, or (5) result in any “parachute payment” (within the meaning of Section
280G of the Code) under any Benefit Plan.

 

(vi) No Benefit Plan is subject to the provisions of Section 412 of the Code or
Part 3 of Subtitle B of Title I of ERISA. No Benefit Plan is subject to Title IV
of ERISA and no Benefit Plan is a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA). Since inception, neither the Company, its Subsidiaries,
nor any business or entity treated as a single employer with the Company or its
Subsidiaries for purposes of Title IV of ERISA contributed to or was obliged to
contribute to a pension plan that was at any time subject to Title IV of ERISA.

 

(vii) No Benefit Plan has provided, been required to provide, provides or is
required to provide, at any time in the past, present, or future, health,
medical, dental, accident, disability, death or survivor benefits to or in
respect of any Person beyond one year following termination of employment,
except to the extent required under any state insurance law or under Part 6 of
Subtitle B of Title I of ERISA and under Section 4980B of the Code. No Benefit
Plan covers any individual that is not an employee or advisor of the Company or
its Subsidiaries, other than spouses and dependents of employees under health
and child care policies listed in Schedule 3(u)(vii), true and complete copies
of which have been made available to the Investor.

 

 14 

 

 

Except as otherwise permitted pursuant to employment agreements with the Company
disclosed to the Investor, each officer of the Company is currently devoting all
of such officer’s business time to the conduct of the business of the Company.
Except as otherwise permitted pursuant to employment agreements with the Company
disclosed to the Investor, the Company is not aware of any officer or key
employee of the Company or any of its Subsidiaries planning to work less than
full time at the Company or its Subsidiaries in the future.

 

(v) Assets; Title. The Company does not hold title to, or hold a leasehold
interest in, any properties or assets.

 

(w) Intellectual Property. Except as listed on Schedule 3(w) the Company does
not own any Intellectual Property. “Intellectual Property” shall mean all of the
following: (A) trademarks and service marks, trade dress, product
configurations, trade names and other indications of origin, applications or
registrations in any jurisdiction pertaining to the foregoing and all goodwill
associated therewith; (B) inventions, discoveries, improvements, ideas,
know-how, formula methodology, processes, technology, software (including
password unprotected interpretive code or source code, object code, development
documentation, programming tools, drawings, specifications and data) and
applications and patents in any jurisdiction pertaining to the foregoing,
including re-issues, continuations, divisions, continuations-in-part, renewals
or extensions; (C) trade secrets, including confidential information and the
right in any jurisdiction to limit the use or disclosure thereof; (D) copyrights
in writings, designs software, mask works or other works, applications or
registrations in any jurisdiction for the foregoing and all moral rights related
thereto; (E) database rights; (F) Internet Web sites, domain names and
applications and registrations pertaining thereto and all intellectual property
used in connection with or contained in all versions of the Company’s Web sites
(except for as related to “btcs.com”); (G) rights under all agreements relating
to the foregoing; (H) books and records pertaining to the foregoing; and (I)
claims or causes of action arising out of or related to past, present or future
infringement or misappropriation of the foregoing.

 

(x) Environmental Laws. To its knowledge, the Company and its Subsidiaries (i)
are in compliance with any and all Environmental Laws, (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(y) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(z) Tax Status.

 

(i) Except as disclosed on Schedule 3(z), the Company and its Subsidiaries have
filed in the appropriate jurisdictions all material returns, reports,
information statements and other documentation required to be filed or
maintained, in connection with the calculation, determination, assessment or
collection of any and all federal, state, local, foreign and other taxes,
levies, fees, imposts, duties, governmental fees and charges of whatever kind
(including any interest, penalties or additions to the tax imposed in connection
therewith or with respect thereto), including, without limitation, taxes imposed
on, or measured by, income, franchise, profits, gross income or gross receipts,
and also ad valorem, value added, sales, use, service, real or personal
property, capital stock, stock transfer, license, payroll, withholding,
employment, social security, workers’ compensation, unemployment compensation,
utility, severance, production, excise, stamp, occupation, premium, windfall
profits, environmental, transfer and gains taxes and customs duties (each a
“Tax”).

 

 15 

 

 

(ii) Each of the Company and its Subsidiaries has paid all material Taxes and
other assessments due from and payable by the Company and its Subsidiaries on or
prior to the date hereof on a timely basis except as to those set forth in
Schedule 3(z)(ii). The charges, accruals, and reserves for Taxes with respect to
the Company and its Subsidiaries are adequate to cover Tax liabilities of the
Company and its Subsidiaries accruing through the Execution Date. Except as set
forth in Schedule 3(z)(ii), each of the Company and its Subsidiaries has
complied in all material respects with all applicable Legal Requirements
relating to the payment and withholding of Taxes (including withholding and
reporting requirements under Sections 1441 through 1464, 3401 through 3406, and
6041 and 6049 of the Code and similar provisions under any other applicable
Legal Requirements) and, within the time and in the manner prescribed by law,
has withheld from wages, fees and other payments and paid over to the proper
governmental or regulatory authorities all amounts required. Except as set forth
in Schedule 3(z)(ii), neither the Company nor any of its Subsidiaries has
received notice of assessment or proposed assessment of any Taxes claimed to be
owed by it or any other Person on its behalf. Except as set forth in Schedule
3(z)(ii), no returns filed by or on behalf of the Company or any of its
Subsidiaries with respect to Taxes are currently being audited or examined.
Except as set forth in Schedule 3(z)(ii), neither the Company nor any of its
Subsidiaries has received notice of any such audit or examination. Except as set
forth in Schedule 3(z)(ii), no issue has been raised by any taxing authority
with respect to the Company or any of its Subsidiaries in any audit or
examination which, by application of similar principles, could reasonably be
expected to result in a proposed material adjustment to the liability for Taxes
for any period not so examined.

 

(iii) Except as disclosed on Schedule 3(z)(iii), no known Liens have been filed
against the Company or any of its Subsidiaries with respect to any Taxes (other
than Liens for Taxes not yet due and payable). Neither the Company nor any of
its Subsidiaries has elected pursuant to the Code to be treated as an S
corporation or any comparable provision of local, state or foreign law, or has
made any other elections pursuant to the Code (other than elections that relate
solely to entity classification, methods of accounting, depreciation, or
amortization) that would have a material effect on the business, properties,
prospects, or financial condition of the Company and its Subsidiaries,
individually or in the aggregate.

 

(iv) The Company has received notices and requests for information from the IRS
and certain states regarding its failure to file its Taxes. Neither the Company
nor any of its Subsidiaries has been a member of an affiliated group (as defined
in Section 1504(a) of the Code) or filed or been included in a combined,
consolidated or unitary income tax return other than the affiliated group of
which the Company is currently the common parent. Neither the Company nor any of
its Subsidiaries is required to include in income any adjustment pursuant to
Section 481(a) of the Code by reason of a voluntary change in accounting methods
initiated by the Company or any of its Subsidiaries, and no Governmental
Authority has proposed an adjustment or change in accounting method. Neither the
Company nor any of its Subsidiaries is a party to any Tax sharing or Tax
indemnity agreement or any other agreement of a similar nature that remains in
effect. Neither the Company nor any of its Subsidiaries has consented to any
waiver of the statute of limitations for the assessment of any Taxes or has
requested any extension of time for the payment of any Taxes. Neither the
Company nor any of its Subsidiaries has ever held a material beneficial interest
in any other Person, other than those listed in Schedule 3(z)(iv). Neither the
Company nor any of its Subsidiaries is obligated to make, nor as a result of any
event connected with the transactions contemplated by this Agreement will become
obligated to make, any payment that would not be deductible under Section 280G
of the Code. Neither the Company nor any Subsidiary of the Company is a “passive
foreign investment company” within the meaning of Section 1296 of the Code (a
“PFIC”), and the Company does not anticipate that the Company or any additional
foreign Subsidiary will become a PFIC in the foreseeable future.

 

 16 

 

 

(aa) Internal Accounting and Disclosure Controls. Except as disclosed in the
Company’s SEC filings, the Company and each of its Subsidiaries maintain a
system of internal accounting controls appropriate for its size.

 

(bb) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is not disclosed by the Company in its Financial
Statements or that otherwise would be reasonably likely to have a Material
Adverse Effect.

 

(cc) Investment Company Status. The Company is not, and upon consummation of the
sale of the Shares will not be, an “investment company,” a company controlled by
an “investment company” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company” as such terms are defined
in the Investment Company Act of 1940, as amended.

 

(dd) Illegal or Unauthorized Payments; Political Contributions. Neither the
Company or any of its Subsidiaries nor, to the best of the Company’s knowledge
(after reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (a) as
a kickback or bribe to any Person or (b) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.

 

(ee) Transfer Taxes. As of each Closing, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Shares to be sold to the Investor hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

(ff) Books and Records. To the Company’s knowledge, the books of account,
ledgers, order books, records and documents of the Company and its Subsidiaries
accurately and completely reflect all information relating to the respective
businesses of the Company and its Subsidiaries, the nature, acquisition,
maintenance, location and collection of each of their respective assets, and the
nature of all transactions giving rise to material obligations or accounts
receivable of the Company or its Subsidiaries, as the case may be, except where
the failure to so reflect such information would not have a Material Adverse
Effect. To the Company’s knowledge, the minute books of the Company and its
Subsidiaries contain accurate records of all meetings and accurately reflect all
other actions taken by the stockholders, boards of directors and all committees
of the boards of directors, and other governing Persons of the Company and its
Subsidiaries, respectively.

 

(gg) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA PATRIOT ACT of 2001 (the “PATRIOT
Act”) and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control (“OFAC”), including, but not limited, to (i) Executive Order 13224 of
September 23, 2001 entitled, “Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg.
49079 (2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter
V (collectively, the “Anti-Money Laundering/OFAC Laws”).

 

 17 

 

 

(hh) U.S. Real Property Holding Corporation. The Company is not, has never been,
and so long as any Shares remain outstanding, shall not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Internal
Revenue Code of 1986, as amended, and the Company shall so certify upon the
Investor’s request.

 

(ii) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and
to regulation by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”). Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(jj) Shell Company Status. The Company is not an issuer identified in Rule
144(i)(1)(i) of the 1933 Act as of the Execution Date, however the Company is an
issuer identified in Rule 144(i)(1)(ii) of the 1933 Act. More than one year has
lapsed since the Company filed its “Form 10” information as prescribed by Rule
144(i)(2) of the 1933 Act.

 

(kk) No Disqualification Events. With respect to Shares to be offered and sold
hereunder in reliance on Rule 506 under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any Disqualification Event, except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Investor a copy of any disclosures
provided thereunder.

 

(ll) Other Covered Persons. The Company is not aware of any Person (other than
any Issuer Covered Person) that has been or will be paid (directly or
indirectly) remuneration for solicitation of the Investor in connection with the
sale of any Regulation D Securities.

 

(mm) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act, nor has
the Company received any notification that the SEC is contemplating terminating
such registration. The Company has not, in the twelve (12) months preceding the
Execution Date, received notice from the Principal Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Principal
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

 

(nn) No Market Manipulation. Neither the Company, nor any Subsidiary has, and to
its knowledge no Person acting on either of their behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Put Shares, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the Put
Shares, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.

 

 18 

 

 

(oo) Disclosure. The Company understands and confirms that the Investor will
rely on the foregoing representations in effecting transactions in securities of
the Company. No statement made by the Company in this Agreement, any other
Transaction Document or the Exhibits and Schedules attached hereto or in any
certificate or schedule furnished or to be furnished by or on behalf of the
Company to the Investors or any of their representatives in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading. The due diligence materials
previously provided by or on behalf of the Company to the Investor (the “Due
Diligence Materials”), have been prepared in a good faith effort by the Company
to describe the Company’s present and proposed products, and projected growth
and the Company and do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein not
misleading, except that with respect to assumptions, projections and expressions
of opinion or predictions contained in the Due Diligence Materials, the Company
represents only that such assumptions, projections, expressions of opinion and
predictions were made in good faith and that the Company believes there is a
reasonable basis therefor. The Due Diligence Materials contain all material
agreements of the Company and its Subsidiaries and no material agreements of the
Company or its Subsidiaries exist other than those provided in the Due Diligence
Materials. The Company acknowledges and agrees that the Investor has not
participated in the preparation of, or has any responsibility for, the content
of any Due Diligence Materials.

 

(pp) Absence of Schedules. In the event that the Company does not deliver any
disclosure schedule contemplated by this Agreement, the Company hereby
acknowledges and agrees that (i) to the extent the Company has (x) previously
delivered to the Investor such disclosure schedule, the information therein has
not changed as of such date, and (y) not previously delivered to the Investor
such disclosure schedule, each such undelivered disclosure schedule shall be
deemed to read as follows: “Nothing to Disclose”, and (ii) the Investor has not
otherwise waived delivery of such disclosure schedule.

 

4. COVENANTS.

 

(a) Issuance of Commitment Shares. On the Execution Date, the Company shall
cause the Transfer Agent to issue to issue the Execution Commitment Shares
directly to the Investor. Thereafter, in connection with any Put, the Company
shall cause the Transfer Agent to issue the Pro-Rata Commitment Shares in
accordance with Section 1(g)(ii).

 

(b) Use of Proceeds. The Company will use the proceeds from the sale of the
Shares as described in the Registration Statement or the SEC Documents which
shall include but not be limited to general corporate purposes, including
compensating the Company’s management.

 

(c) Reporting Status. During the Commitment Period and until such time as the
Investor has resold all Shares issued hereunder (the “Reporting Period”), the
Company shall timely file all reports required to be filed with the SEC pursuant
to the 1934 Act, and the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would no longer require or otherwise permit such
termination.

 

(d) Purchase Records. The Company shall maintain records showing the amount
Aggregate Put Amount remaining at any given time and the date, Purchase Price
and Put Shares for each Put, contained in the applicable Put Notice.

 

 19 

 

 

(e) Listing. During the Reporting Period, the Company shall maintain the listing
or quotation of the Common Stock on the Principal Market, and neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(e).

 

(f) Fees. Except as otherwise set forth in the Transaction Documents, each party
to this Agreement shall bear its own expenses in connection with the
transactions contemplated thereby.

 

(g) Blue Sky. The Company shall take all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to register or qualify (i) the
issuance of the Commitment Shares and the sale of the Put Shares to the Investor
under this Agreement and (ii) any subsequent resale of all Commitment Shares and
all Put Shares by the Investor, in each case, under applicable securities or
“Blue Sky” laws of the states of the United States in such states as is
reasonably requested by the Investor from time to time, initially, New York, New
Jersey and Illinois, and shall provide evidence of any such action so taken to
the Investor.

 

(h) Disclosure of Transactions and Other Material Information. On or before 9:30
a.m., New York time, on the second (2nd) Trading Day after the Execution Date,
the Company shall file a Current Report on Form 8-K describing all the material
terms of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching all the material Transaction Documents
(including, without limitation, this Agreement and the Registration Rights
Agreement (together, the “8-K Filing”)). From and after the filing of the 8-K
Filing, the Company shall have disclosed all material, non-public information
(if any) provided to the Investor by the Company or any of its Subsidiaries or
any of their respective officers, directors, employees or agents in connection
with the transactions contemplated by the Transaction Documents.

 

(i) Variable Securities. Except as provided for herein, during the Reporting
Period, the Company shall not, in any manner, issue or sell any rights, warrants
or options to subscribe for or purchase Common Stock or directly or indirectly
convertible into or exchangeable or exercisable for Common Stock at a price
which varies with the market price of the Common Stock. In the interest of
clarity, this section shall not apply to the issuance of Common Stock
Equivalents containing Anti-Dilution provisions to current officers and
directors.

 

(j) Integration. In any case subject to the terms of the Registration Rights
Agreement, from and after the Execution Date, neither the Company, nor or any of
its Subsidiaries or affiliates will, and the Company shall use its reasonable
best efforts to ensure that no Person acting on their behalf will, directly or
indirectly, make any offers or sales of any security or solicit any offers to
buy any security, under circumstances that would require registration of the
offer and sale of any of the Put Shares under the 1933 Act.

 

(k) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect. The Company and
its Subsidiaries shall at all times be in compliance with the Foreign Corrupt
Practices Act; the PATRIOT Act, and all other applicable U.S. and non-U.S.
anti-money laundering laws and regulations; and the laws, regulations and
Executive Orders and sanctions programs administered by the OFAC, including,
without limitation, the “Anti-Money Laundering/OFAC Laws”.

 



 20 

 



 

(l) Due Diligence; Non-Public Information. The Investor shall have the right,
from time to time as the Investor may reasonably deem appropriate, to perform
reasonable due diligence on the Company during normal business hours. The
Company and its officers and employees shall provide information and reasonably
cooperate with the Investor in connection with any reasonable request by the
Investor related to the Investor’s due diligence of the Company. Each party
hereto agrees not to disclose any Confidential Information of the other party to
any third party and shall not use the Confidential Information for any purpose
other than in connection with, or in furtherance of, the transactions
contemplated hereby. Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. The Company confirms that neither it
nor any other Person acting on its behalf shall provide the Investor or its
agents or counsel with any information that constitutes or might constitute
material, non-public information, unless a simultaneous public announcement
thereof is made by the Company in the manner contemplated by Regulation FD. In
the event of a breach of the foregoing covenant by the Company or any Person
acting on its behalf (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company; provided the Investor shall have first provided notice to the Company
that it believes it has received information that constitutes material,
non-public information, the Company shall have at least 24 hours to publicly
disclose such material, non-public information prior to any such disclosure by
the Investor, and the Company shall have failed to publicly disclose such
material, non-public information within such time period. The Investor shall not
have any liability to the Company, any of its Subsidiaries, or any of their
respective directors, officers, employees, stockholders or agents, for any such
disclosure. The Company understands and confirms that the Investor shall be
relying on the foregoing covenants in effecting transactions in securities of
the Company.

 

(m) Taxes. The Company will pay, and save and hold the Investor harmless from
any and all liabilities (including interest and penalties) with respect to, or
resulting from any delay or failure in paying, stamp and other taxes (other than
income taxes), if any, which may be payable or determined to be payable on the
execution and delivery or acquisition of the Shares.

 

(n) D&O Insurance. The Company shall be required to obtain D&O insurance in the
amount of at least $1,000,000. If no D&O policy is in place as of the Effective
Date, until such time as a policy is obtained, the Company shall hold and shall
direct the Escrow Agent to deposit in a segregated account $750,000 from Puts
made under the Agreement in the following manner: (i) 50% of the first
$1,000,000 of Purchase Price paid under this Agreement ($500,000) and (ii)
thereafter, 10% of the next $2,500,000 of Purchase Price paid under this
Agreement ($250,000). These funds shall be restricted for the sole purpose of
indemnification and advancements of expenses that would typically be provided
for under a standard policy and any use other than for such indemnification or
advancements of expenses shall be an Event of Default under this Agreement. Upon
a $1,000,000 D&O policy being obtained, the funds shall no longer be restricted
nor be held in a segregated account.

 

(o) Books and Records. The Company will keep proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of the Company and its Subsidiaries in accordance
with GAAP.

 

(p) Notice of Disqualification Events. The Company will notify the Investor in
writing, prior to the Effective Date of (i) any Disqualification Event relating
to any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 

 21 

 

 

(q) New Debt. For a period of one year from the Execution Date, neither the
Company nor any Subsidiary shall enter into any agreement creating indebtedness
for the Company or any Subsidiary, including but not limited to entering into
(i) any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument, under which there may be issued, or by
which there may be secured or evidenced, any indebtedness for borrowed money or
money due that involves, either individually or in aggregate with other such
agreements, obligations greater than $125,000.00, and (ii) any equipment lease,
agreement evidencing purchase money security interests, or other similar
transaction in the ordinary course of business that involves, either
individually or in aggregate with other such agreements, obligations greater
than $175,000.00, in either case without the prior written consent of the
Investor.

 

(r) DTC Eligibility. During the Reporting Period, the Company will employ as the
Transfer Agent for the Common Stock a participant in the Depository Trust
Company Automated Securities Transfer Program and cause the Common Stock to be
transferable pursuant to such program.

 

(s) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.

 

(t) Closing Documents. On or prior to thirty (30) calendar days after the
Effective Date, the Company agrees to deliver, or cause to be delivered, to the
Investor and K&L Gates, LLP a complete closing set of the executed Transaction
Documents and any other documents required to be delivered to any party pursuant
to Section 7 hereof or otherwise.

 

5. COVENANTS OF THE INVESTOR.

 

(a) Prohibition of Short Sales and Hedging Transactions. During the Reporting
Period, the Investor and its agents, representatives and affiliates shall not in
any manner whatsoever enter into or effect, directly or indirectly, any “short
sale” (as defined in Rule 200 of Regulation SHO promulgated under the 1944 Act)
with respect to the Common Stock; provided that the sale after delivery of a Put
Notice of such number of shares of Common Stock reasonably expected to be
purchased under a Put Notice shall not be prohibited by this Section 5(a).

 

(b) Compliance with Law. During the Reporting Period, the Investor shall comply
with all applicable state and federal securities laws and regulations and the
rules and regulations of FINRA and the Principal Market in connection with the
resale of the Shares issued pursuant to the Transaction Documents.

 

6. CONDITIONS TO THE COMPANY’S RIGHT TO DELIVER PUT NOTICES.

 

The right of the Company hereunder to issue and sell the Put Shares to the
Investor is subject to the satisfaction, at or before the Effective Date, of
each of the following conditions:

 

(a) Delivery of Transaction Documents. The Investor shall have executed each of
the Transaction Documents and delivered the same to the Company.

 

(b) Notice of Effectiveness. The Registration Statement shall have been filed in
compliance with the Registration Rights Agreement and shall have been declared
effective under the 1933 Act by the SEC, and no stop order with respect to the
Registration Statement shall be pending or threatened by the SEC. The Company
shall have delivered a “Notice of Effectiveness” in a form acceptable to the
Investor and the Transfer Agent.

 

 22 

 

 

(c) Transfer Agent Instruction Letter. The Company shall have executed and
delivered to the Transfer Agent an instruction letter in substantially the form
attached hereto as Exhibit B (the “Transfer Agent Instruction Letter”), and
acknowledged and the Investor and the Transfer Agent shall have countersigned
the Transfer Agent Instruction Letter. The Company shall have provided evidence
sufficient to the Investor that it has reserved 4,033,417 shares of Common Stock
for issuance as Shares pursuant to this Agreement (the “Reserve”). The Company
shall have no knowledge of any fact or circumstance that would prevent the
Transfer Agent from complying with the terms of the Transfer Agent Instruction
Letter.

 

(d) DWAC Shares. The Company shall have issued the Execution Commitment Shares
to the Investor as DWAC Shares, or shall have caused the restrictive legend to
have been removed from the certificate representing the Execution Commitment
Shares, such that the Execution Commitment Shares are DWAC Eligible.

 

(e) Good Standing. The Company shall have delivered to the Investor a
certificate evidencing the formation and good standing of the Company and each
of its Subsidiaries in each such entity’s jurisdiction of formation issued by
the Secretary of State (or equivalent) of such jurisdiction of formation as of a
date within ten (10) days of the Effective Date.

 

(f) Secretary’s Certificate. The Company shall have delivered to the Investor a
certificate, executed by the Secretary of the Company and dated as of the
Closing, as to (i) the resolutions adopted by the Company’s board of directors
in a form reasonably acceptable to the Investor, (ii) the Articles of
Incorporation and (iii) the Bylaws, each as in effect at the Effective Date, in
the form attached hereto as Exhibit C.

 

(g) Regulatory Approvals. The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the
issuance and sale of the Shares.

 

(h) Representations and Warranties at Effective Date. The representations and
warranties of the Company shall be true and correct as of the date when made and
as of the Effective Date, as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specified date), and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Effective Date, and the Company shall have provided
to the Investor a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Effective Date, to the foregoing effect in the form
attached hereto as Exhibit D.

 

7. CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE PUT SHARES.

 

The obligation of the Investor hereunder to purchase the Put Shares and is
subject to the satisfaction, at or before the Effective Date and each Put Date,
of each of the following conditions:

 

(a) Delivery of Transaction Documents. The Company shall have duly executed and
delivered to the Investor each of the Transaction Documents and such documents
shall remain in full force and effect. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or adopted by any court or governmental authority of competent
jurisdiction that prohibits or directly and materially adversely affects any of
the transactions contemplated by the Transaction Documents, and no proceeding
shall have been commenced that may have the effect of prohibiting or materially
adversely affecting any of the transactions contemplated by the Transaction
Documents.

 

 23 

 

 

(b) Representations and Warranties at Each Put Date. The representations and
warranties of the Company shall be true and correct as of each Put Date (except
for representations and warranties that speak as of a specific date, which shall
be true and correct as of such specified date) and the Company shall have
performed, satisfied and complied in all respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to each Put Date. The Investor shall
have received a certificate to the foregoing effect with each Put Notice.

 

(c) Registration Statement. The Registration Statement, and any amendment or
supplement thereto, shall be and remain effective for the resale by the Investor
of the Shares in the manner required by the Registration Rights Agreement and
(i) neither the Company nor the Investor shall have received notice that the SEC
has issued or intends to issue a stop order with respect to such Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of such Registration Statement, either temporarily or permanently, or intends or
has threatened to do so and (ii) no other suspension of the use of, or
withdrawal of the effectiveness of, such Registration Statement or related
prospectus shall exist. The Company shall have prepared and filed with the SEC a
final and complete prospectus (the preliminary form of which shall be included
in the Registration Statement) and shall have electronically delivered to the
Investor a true and complete copy thereof. Such final prospectus shall be
current and available for the resale by the Investor of all of the Shares
covered thereby. The Company shall have no knowledge of any untrue statement (or
alleged untrue statement) of a material fact or omission (or alleged omission)
of a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in the Registration Statement, any effective registration
statement filed pursuant to the Registration Rights Agreement or any
post-effective amendment or prospectus which is a part of the foregoing, unless
the Company has filed an amendment with the SEC.

 

(d) DWAC Eligible. The Common Stock must be DWAC Eligible, and the Company must
be able to Deliver any Shares associated with a Put Notice as DWAC Shares.

 

(e) SEC Documents. The SEC Documents and other documents required to have been
filed by the Company with the SEC pursuant to the reporting requirements of the
1934 Act shall have been filed with the SEC within the applicable time periods
prescribed for such filings under the 1934 Act.

 

(f) Reserve. The Company shall have caused the Transfer Agent to maintain the
Reserve and have added any additional sufficient shares to the Reserve as
reasonably requested by the Investor.

 

(g) Minimum Pricing. The Closing Price must exceed $0.005 per share.

 

(h) Beneficial Ownership Limitation. The Investor shall not beneficially own
shares of Common Stock in excess of the Beneficial Ownership Limitation, after
accounting for the Shares to be delivered in connection with any Put made on a
respective Put Date.

 

(i) Adverse Changes. Since the date of filing of the Company’s most recent SEC
Document, no event that had or is reasonably likely to have a Material Adverse
Effect has occurred.

 

(j) No Events of Default. No Event of Default (as defined below) has occurred,
or any event which, after notice and/or lapse of time, would become an Event of
Default has occurred.

 

 24 

 

 

(k) Compliance with Escrow Agreement. The Company and the Escrow Agent shall be
in compliance with the terms of the Escrow Agreement on a respective Put Date.

 

(l) Other Documents. The Company shall have delivered to the Investor such other
documents relating to the transactions contemplated by this Agreement as the
Investor or its counsel may reasonably request.

 

8. TERMINATION. The Company may terminate this Agreement at any time by written
notice to the Investor; provided that the provisions of Sections 4, 5, and 9
shall survive the termination of this Agreement for the period of time specified
therein or otherwise for maximum length of time allowed under applicable law. In
addition, this Agreement shall automatically terminate on the earlier of (i) the
end of the Commitment Period; (ii) the date that the Company sells and the
Investor purchases the Aggregate Put Amount; (iii) the date of any of the
occurrence of any the Events of Default specified in Subsections
10(t)(vi)-10(t)(viii).

 

9. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that an e-mail signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not an e-mail
signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

 25 

 

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Document supersede all other prior oral or written agreements between the
Investor, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Document and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor the Investor makes any representation, warranty,
covenant or undertaking with respect to such matters. Provisions of this
Agreement may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor.
The Company has not, directly or indirectly, made any agreements with the
Investor relating to the terms or conditions of the transactions contemplated by
the Transaction Documents except as set forth in the Transaction Documents.
Without limiting the foregoing, the Company confirms that, except as set forth
in this Agreement, the Investor has not made any commitment or promise or has
any other obligation to provide any financing to the Company or otherwise.

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by e-mail (provided confirmation of
transmission is electronically generated and kept on file by the sending party);
or (iii) one (1) Trading Day after deposit with an overnight courier service, in
each case properly addressed to the party to receive the same. The addresses and
email addresses for such communications shall be:

 

If to the Company:

 

BTCS Inc.

9466 Georgia Avenue #124

Silver Spring, MD

Telephone: (202) 430-6576

Email: ir@btcs.com

Attention: Charles W. Allen

 

With a copy (for informational purposes only) to:

 

Nason, Yeager, Gerson, Harris & Fumero, P.A.

3001 PGA Boulevard

Suite 305

Palm Beach Gardens, FL 33410

Telephone: 561.471.3507

Email: mharris@nasonyeager.com

Attention: Michael D. Harris, Esq.

 

 26 

 

 

If to the Investor:

 

Cavalry Fund I LP

61 Kinderkamack Rd.

Woodcliff Lake, NJ 07677

Telephone: 201.391.1839

Email: thomas@cavalryfund.com

Attention: Thomas Walsh

 

With a copy (for informational purposes only) to:

 

K&L Gates LLP

200 S. Biscayne Boulevard, Suite 3900

Miami, FL 33131

Telephone: 305.539.3300

E-mail: john.owens@klgates.com

Attention: John D. Owens, III, Esq.

 

or to such other address and/or email address and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s email containing the time, date, recipient e-mail and
an image of the first page of such transmission or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
e-mail or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, except by operation of law.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(j).

 

(i) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

 27 

 

 

(j) Indemnification.

 

(i) In consideration of the Investor’s execution and delivery of this Agreement
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Investor and all of its stockholders, partners, members, officers, directors,
employees and direct or indirect investors and any of the foregoing Persons’
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Shares, (iii) any disclosure made by the Investor pursuant to Section
4(l), or (iv) the status of the Investor or holder of the Shares as an investor
in the Company pursuant to the transactions contemplated by the Transaction
Documents. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities that is
permissible under applicable law.

 

(ii) Promptly after receipt by an Indemnitee under this Section 9(j) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(j), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of counsel selected to defend the Indemnitee, the
representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding. Legal counsel referred to in the immediately preceding sentence
shall be selected by the Investor. The Indemnitee shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or Indemnified Liabilities by the indemnifying party and shall furnish to
the indemnifying party all information reasonably available to the Indemnitee
that relates to such action or Indemnified Liabilities. The indemnifying party
shall keep the Indemnitee fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnitee, which consent shall not be unreasonably withheld conditioned or
delayed, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnitee of a release from all liability in
respect to such Indemnified Liabilities or litigation. Following indemnification
as provided for hereunder, the indemnifying party shall be subrogated to all
rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. No
Indemnitee shall enter into any settlement of any action or proceeding subject
to this Section 9(j) without the prior written consent of the indemnifying
party. The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnitee under this Section 9(j),
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

 28 

 

 

(iii) The indemnification required by this Section 9(j) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(iv) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

 

(k) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(l) Remedies. The Investor shall have all rights and remedies set forth in the
Transaction Documents and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which such holders have under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Investor. The Company
therefore agrees that the Investor shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.

 

10. CERTAIN DEFINITIONS.

 

(a) “1933 Act” means the Securities Act of 1933, as amended.

 

(b) “1934 Act” the Securities Exchange Act of 1934, as amended.

 

(c) “Aftermarket Purchase Price” means, with respect to any Aftermarket Put made
pursuant to Subsection 1(b), the lower of: (i) the lowest Sale Price on the
applicable Put Date and (ii) the arithmetic average of the 3 lowest Closing
Prices for the Common Stock during the 12 consecutive Trading Days ending on the
Trading Day immediately preceding such Put Date (in each case, to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction that occurs on or after the
date of this Agreement).

 

(d) “Aftermarket Put Period” means the period of time on any Put Date beginning
at the close of trading on the Principal Market and ending at 7:00PM New York
time.

 

(e) “Aftermarket Put Share Limit” means such number of Put Shares that is the
quotient of (i) the Daily Trading Dollar Volume, divided by (ii) the Aftermarket
Purchase Price.

 

(f) “Anti-Dilution” means any formula under which the conversion or exercise
price of a security may be reduced upon the subsequent issuance of (i) Common
Stock at a price per share less than that of the existing security or (ii)
Common Stock Equivalents with a conversion or exercise price per share less than
that of the existing security; provided that such formula does not reduce the
conversion or exercise price of a security based on the issuance of any security
at a price which varies with the market price of the Common Stock.

 

 29 

 

 

(g) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

 

(h) “Clearing Costs” means all of the Investor’s Transfer Agent fees with
respect to a Put.

 

(i) “Common Stock Equivalents” means any rights, warrants, options or other
convertible securities which may be converted or exercised into shares of Common
Stock.

 

(j) “Closing Price” means, for the Common Stock as of any Put Date, the last
closing sale price the Common Stock on the Principal Market as reported by the
Principal Market.

 

(k) “Confidential Information” means any information disclosed by either party
to this Agreement, or their affiliates, agents or representatives, to the other
party to this Agreement, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
formulae, business information, trade secrets, technology, strategies.
prototypes, samples, plant and equipment), which may or may not be designated as
“Confidential,” “Proprietary” or some similar designation. Confidential
Information may also include information disclosed by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no fault, action or inaction of the receiving party;
(iii) is already in the possession of the receiving party at the time of
disclosure by the disclosing party as shown by the receiving party’s files and
records immediately prior to the time of disclosure; (iv) is obtained by the
receiving party from a third party without a breach of such third party’s
obligations of confidentiality; (v) is independently developed by the receiving
party without use of or reference to the disclosing party’s Confidential
Information, as shown by documents and other competent evidence in the receiving
party’s possession; or (vi) is required by law to be disclosed by the receiving
party, provided that the receiving party gives the disclosing party prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting the information from public disclosure.

 

(l) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(m) “Daily Trading Dollar Volume” means on an applicable Trading day, the total
daily trading dollar volume on such Trading Day as reported on the Principal
Market.

 

(n) “Deliver” or “Delivered” with respect to Shares delivered as DWAC Shares
pursuant to any Put, means that a Put Notice associated with such Shares has
been delivered to and acknowledged by the Transfer Agent, and the Investor has
received a copy of such Put Notice confirming that the Shares will be credited
to the Investor’s or its designee’s specified DWAC account upon posting under
the DTC/FAST Program without any further action by the Company.

 

(o) “DWAC Eligible” shall mean that (a) the Common Stock is eligible at DTC for
full services pursuant to DTC’s operational arrangements, including, without
limitation, transfer through DTC’s DWAC system, (b) the Company has been
approved (without revocation) by the DTC’s underwriting department, (c) the
Transfer Agent is approved as an agent in the DTC/FAST Program, (d) the Put
Shares, as applicable, are otherwise eligible for delivery via DWAC, (e) the
Transfer Agent does not have a policy prohibiting or limiting delivery of the
Put Shares, as applicable, via DWAC and (f) the Common Stock is not subject to a
“DTC chill.”.

 

 30 

 

 

(p) “DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) credited by the Company to the Investor’s or its designee’s specified
DWAC account with DTC under the DTC/FAST Program, or any similar program
hereafter adopted by DTC performing substantially the same function.

 

(q) “Environmental Laws” means all federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

 

(r) “Escrow Agent” shall have the meaning set forth in the Escrow Agreement.

 

(s) “Escrow Agreement” means that certain Escrow Agreement, by and between the
Company, the Escrow Agent and the Investor, dated as of the Execution Date.

 

(t) “Event of Default” means any of the following events:

 

(i) the effectiveness of the Registration Statement registering the resale of
the Shares pursuant to the Registration Rights Agreement lapses for any reason
or such Registration Statement is unavailable to the Investor for resale of all
of the Commitment Shares or any of the Put Shares to be issued to the Investor
under the Transaction Documents, and such lapse or unavailability continues for
a period of ten (10) consecutive Trading Days or for more than an aggregate of
thirty (30) Trading Days in any 365-day period (after the Effective Date);

 

(ii) the suspension of the Common Stock from trading on the Principal Market for
a period of three consecutive Trading Days, provided that the Company may not
direct the Investor to purchase any shares of Common Stock during any such
suspension;

 

(iii) the delisting of the Common Stock from the Principal Market unless the
Common Stock is not immediately thereafter trading on the New York Stock
Exchange, The NASDAQ Capital Market, The NASDAQ Global Market, The NASDAQ Global
Select Market, the NYSE MKT, the NYSE Arca, the OTC Pink or the OTCQX operated
by the OTC Markets Group, Inc. (or nationally recognized successor to any of the
foregoing);

 

(iv) the failure for any reason by the Transfer Agent to issue (i) the Pro-Rata
Commitment Shares to the Investor within three (3) Trading Days after the date
on which the Investor is entitled to receive such Pro-Rata Commitment Shares
pursuant to Section 1(g)(ii) hereof and (ii) Put Shares to the Investor within
three (3) Trading Days after the applicable Put Date on which the Investor is
entitled to receive such Put Shares;

 

 31 

 

 

(v) the Company breaches any representation, warranty, covenant or other term or
condition under any Agreement to which each of the Investor and the Company is a
party if such breach could have a Material Adverse Effect and except, in the
case of a breach of a covenant which is reasonably curable, only if such breach
continues for a period of at least five (5) Trading Days;

 

(vi) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

(vii) if the Company, pursuant to or within the meaning of any Bankruptcy Law,
(i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

 

(viii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary; or

 

(ix) if at any time the Common Stock is no longer DWAC Eligible.

 

(u) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with GAAP) (other than trade payables entered
into in the ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) Lien owned by any Person, even though
the Person which owns such assets or property has not assumed or become liable
for the payment of such indebtedness, and (H) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (G) above.

 

(v) “Intraday Purchase Price” means, with respect to any Intraday Put made
pursuant to Subsection 1(a), the lower of: (i) 94% of the lowest Sale Price on
the Trading Day prior to the applicable Put Date and (ii) 94% of the arithmetic
average of the 3 lowest Closing Prices for the Common Stock during the 12
consecutive Trading Days ending on the Trading Day immediately preceding such
Put Date (in each case, to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction
that occurs on or after the date of this Agreement).

 

(w) “Intraday Put Period” means the period of time on any Put Date time during
which the Principal Market is open for trading.

 

 32 

 

 

(x) “Intraday Put Share Limit” means such number of Put Shares that is the
quotient of (i) the Daily Trading Dollar Volume for the Trading Day prior to the
applicable Put Date, divided by (ii) the Intraday Purchase Price.

 

(y) “Lien” means any mortgage, deed of trust, lien, pledge, charge, security
interest, easement, covenant, right of way, restriction, equity or encumbrance
of any nature whatsoever in or upon any property or assets (including accounts
and contract rights) with respect to any asset.

 

(z) “Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, individually or
taken as a whole, or on the transactions contemplated hereby or in the other
Transaction Documents or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of the Company
to perform its obligations under the Transaction Documents.

 

(aa) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(bb) “Principal Market” means any of the national exchanges (i.e. NYSE, NYSE
AMEX, NASDAQ), or principal quotation systems (i.e. OTCQX, OTCQB, OTC Pink), or
other principal exchange or recognized quotation system which is at the time the
principal trading platform or market for the Common Stock.

 

(cc) “Pro-Rata Commitment Share Amount” means 583,334 shares of Common Stock.

 

(dd) “Pro-Rata Commitment Share Multiplier” means a fraction, the numerator of
which is the Purchase Price with respect to a Put and the denominator of which
is the Aggregate Put Amount.

 

(ee) “Purchase Price” means, with respect to a Intraday Put, the Intraday
Purchase Price and with respect to an Aftermarket Put, the Aftermarket Purchase
Price.

 

(ff) “Put” means any Intraday Put or Aftermarket Put under this Agreement.

 

(gg) “Put Date” means any Trading Day during the Commitment Period.

 

(hh) “Put Period” means the Intraday Put Period or the Aftermarket Put Period,
as applicable.

 

(ii) “Registration Rights Agreement” means that certain Registration Rights
Agreement, by and between the Company and the Investor, dated as of the
Execution Date.

 

(jj) “Registration Statement” has the meaning set forth in the Registration
Rights Agreement.

 

(kk) “Rule 506(d) Related Party” means a person or entity that is a beneficial
owner of the Investor’s securities for purposes of Rule 506(d).

 



 33 

 

 

(ll) “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

 

(mm) “SEC” means the United States Securities and Exchange Commission.

 

(nn) “Trading Day” means a calendar day on which the Principal Market shall be
open for business.

 

(oo) “Transaction Documents” means this Agreement, the Escrow Agreement and the
Registration Rights Agreement.

 

(pp) “Transfer Agent” means Equity Stock Transfer or any successor transfer
agent of the Company.

 

** Signature Page Follows **

 

 34 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Equity Line Purchase Agreement to be duly executed as of
the Execution Date.

 

 

  COMPANY:       BTCS INC.       By: /s/ Charles W. Allen   Name: Charles W.
Allen   Title: Chief Executive Officer

 

  INVESTOR:       Cavalry Fund I LP       By: Cavalry Fund I Management LLC  
Its: General Partner         By: /s/ Thomas P. Walsh    Name: Thomas P. Walsh  
Title: Managing Partner

 

 

 

 

EXHIBITS

 

Exhibit A      Form of Put Notice

 

Exhibit B      Transfer Agent Instruction Letter

 

Exhibit C      Form of Secretary’s Certificate

 

Exhibit D      Form of Officer’s Certificate

 



 

 

